Exhibit 10.71

December 19, 2008

Mr. Charles A. Portwood

Executive Vice President

TO&PS Operational Excellence

Wyeth

500 Arcola Road

Collegeville, PA 19426

Dear Charlie:

We are pleased to confirm your new position with Wyeth as Executive Vice
President, TO&PS Operational Excellence, effective November 20, 2008. We would
also like to take this opportunity to confirm that you are still entitled to
severance of two years’ base salary in the event that your employment is
terminated by Wyeth for reasons other than gross misconduct, theft, or
conviction of a felony, as set forth in your offer letter dated October 5, 2001,
subject to the changes set forth below (any severance to be paid in connection
with a change of control shall be governed by the Change of Control Agreement
entered into by and between you and Wyeth).

In the event that your employment is terminated by Wyeth for reasons other than
gross misconduct, theft, or conviction of a felony then, in exchange for
executing a general release of all claims (in substantially the form prescribed
by the Company) within forty-five days following your separation from service
from Wyeth and not revoking such release, you will be eligible for severance
equal to two years’ base salary. The severance will be paid to you in
twenty-four equal monthly installments commencing on the first regularly
scheduled payroll date of the third full month following the month in which you
separated from service (e.g., if you terminate on September 15, payments will
begin with the first payroll date in December). However, if you are a “Specified
Employee” (as determined by the Company in accordance with Treasury Regulation
1.409A-1(i)), no severance payments will be made until the first regularly
scheduled payroll date of the seventh month following your separation from
service and on such payroll date you will receive a payment equal to 7/24ths of
your severance. The balance of your severance will be paid in equal portions
monthly thereafter.

Please indicate your agreement with the above terms by signing and dating this
letter in the space provided below, and returning this document to me by no
later than 5 p.m. EST on December 31, 2008.

Sincerely,

 

/s/ Denise M. Peppard                                                 

Denise M. Peppard

Senior Vice President

Human Resources

 

 

Accepted: /s/ Charles A. Portwood                               Date: December
22, 2008                                        

Charles A. Portwood